           Case 1:17-vv-01119-UNJ Document 68 Filed 12/26/19 Page 1 of 5




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1119V
                                    Filed: November 6, 2019
                                         UNPUBLISHED


    PAISLEY A. KAUFFMANN,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Shoulder
    HUMAN SERVICES,                                          Injury Related to Vaccine
                                                             Administration (SIRVA)
                        Respondent.


Kate Gerayne Westad, SiebenCarey, Minneapolis, MN, for petitioner.
Mallori Browne Openchowski, U.S. Department of Justice, Washington, DC, for
respondent.

                               DECISION AWARDING DAMAGES 1

Corcoran, Chief Special Master:

       On August 21, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) resulting from an influenza (“flu”) vaccine administered on
September 4, 2014. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

        On September 24, 2019, a ruling on entitlement was issued, finding petitioner
entitled to compensation for a SIRVA. On November 6, 2019, respondent filed a proffer
on award of compensation (“Proffer”) indicating petitioner should be awarded

1
 I intend to post this decision on the United States Court of Federal Claims' website. This means the
decision will be available to anyone with access to the internet. In accordance with Vaccine Rule
18(b), petitioner has 14 days to identify and move to redact medical or other information, the disclosure of
which would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified
material fits within this definition, I will redact such material from public access. Because this unpublished
decision contains a reasoned explanation for the action in this case, I am required to post it on the United
States Court of Federal Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C. §
3501 note (2012) (Federal Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-01119-UNJ Document 68 Filed 12/26/19 Page 2 of 5



$110,482.99 (comprised of 107,500.00 for pain and suffering, $2,502.99 for
unreimbursed out-of-pocket medical expenses, and $480.00 for future medical
expenses. Proffer at 1. In the Proffer, respondent represented that petitioner agrees
with the proffered award. Id. Based on the record as a whole, I find that petitioner is
entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award petitioner a lump
sum payment of $110,482.99 (comprised of $107,500.00 for pain and suffering,
$2,502.99 for unreimbursed out-of-pocket medical expenses, and $480.00 for
future medical expenses in the form of a check payable to petitioner, Paisley A.
Kauffmann. This amount represents compensation for all damages that would be
available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
         Case 1:17-vv-01119-UNJ Document 68 Filed 12/26/19 Page 3 of 5



               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS


PAISLEY A. KAUFFMANN,

                Petitioner,

 v.                                                   No. 17-1119V
                                                      Chief Special Master Corcoran
 SECRETARY OF HEALTH AND                              SPU
 HUMAN SERVICES,

                Respondent.




             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Compensation for Vaccine Injury-Related Items

       On September 23, 2019, respondent concededed that entitlement to compensation was

appropriate under the terms of the Vaccine Act. Thereafter, on September 24, 2019, Chief

Special Master Dorsey issued a Ruling on Entitlement finding that petitioner was entitled to

vaccine compensation for her Shoulder Injury Related to Vaccine Administration (“SIRVA”).

Based on the evidence of record, respondent proffers that petitioner should be awarded

$110,482.99, which is comprised of damages for pain and suffering in the amount of

$107,500.00, damages for unreimbursed out-of-pocket medical expenses in the amount of

$2,502.99, and damages for future medical expenses in the amount of $480.00. This amount
            Case 1:17-vv-01119-UNJ Document 68 Filed 12/26/19 Page 4 of 5



represents all elements of compensation to which petitioner would be entitled under 42 U.S.C. §

300aa-15(a). 1 Petitioner agrees. 2

II.       Form of the Award

          The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $110,482.99, in the form of a check payable to petitioner. Petitioner

agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                       Respectfully submitted,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division

                                                       CATHARINE E. REEVES
                                                       Deputy Director
                                                       Torts Branch, Civil Division

                                                       HEATHER L. PEARLMAN
                                                       Assistant Director
                                                       Torts Branch, Civil Division




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.

2
 As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuant to 42
U.S.C. § 300aa-21(a)(1) and an application, the parties will submit to further proceedings before
the special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this
petition.
       Case 1:17-vv-01119-UNJ Document 68 Filed 12/26/19 Page 5 of 5



                                        s/ Mallori B. Openchowski
                                        MALLORI B. OPENCHOWSKI
                                        Trial Attorney
                                        Torts Branch, Civil Division
                                        U.S. Department of Justice
                                        P.O. Box 146, Ben Franklin Station
                                        Washington, DC 20044-0146
                                        Tel.: (202) 305-0660


DATED: November 6, 2019
